J-A16018-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SUNTRUST MORTGAGE, INC.       :          IN THE SUPERIOR COURT OF
                               :               PENNSYLVANIA
                               :
           v.                  :
                               :
                               :
 TRACY C. BOGANS AND ANGELA    :
 WEST-BOGANS                   :
                               :          No. 1574 MDA 2018
                               :
 APPEAL OF: ANGELA WEST-BOGANS :

                Appeal from the Order Dated May 22, 2018
   In the Court of Common Pleas of Cumberland County Civil Division at
                           No(s): 2010-7923

 SUNTRUST MORTGAGE, INC.       :          IN THE SUPERIOR COURT OF
                               :               PENNSYLVANIA
                               :
           v.                  :
                               :
                               :
 TRACY C. BOGANS AND ANGELA    :
 WEST-BOGANS                   :
                               :          No. 1575 MDA 2018
                               :
 APPEAL OF: ANGELA WEST-BOGANS :

                Appeal from the Order Dated May 24, 2018
   In the Court of Common Pleas of Cumberland County Civil Division at
                           No(s): 2010-7923

 SUNTRUST MORTGAGE, INC.       :          IN THE SUPERIOR COURT OF
                               :               PENNSYLVANIA
                               :
           v.                  :
                               :
                               :
 TRACY C. BOGANS AND ANGELA    :
 WEST-BOGANS                   :
                               :          No. 1580 MDA 2018
                               :
 APPEAL OF: ANGELA WEST-BOGANS :
J-A16018-19



                   Appeal from the Order Dated May 25, 2018
      In the Court of Common Pleas of Cumberland County Civil Division at
                              No(s): 2010-7923


BEFORE:        LAZARUS, J., MURRAY, J., and STEVENS*, P.J.E.

MEMORANDUM BY MURRAY, J.:                                FILED JUNE 17, 2019

          Angela West-Bogans (Appellant) appeals pro se from the judgment

entered in favor of SunTrust Mortgage, Inc. (SunTrust) in this action to quiet

title.1    Upon review, and consistent with Pa.R.A.P. 2101, we dismiss this

appeal due to the numerous deficiencies in Appellant’s brief which impede

meaningful review.

          The trial court made the following findings of fact as supported by the

record. See Order & Amended Findings of Fact, 5/22/18, at 1-3. On June 30,

2006, Appellant purchased a home (the Property) in Cumberland County, and

executed a mortgage with EquiFirst Corporation for the purchase amount of

$475,000. On February 8, 2007, Appellant executed a deed conveying the

Property to her husband, Tracy C. Bogans (Bogans). Bogans executed two

mortgages with SunTrust totaling $575,000 to purchase the Property.2 The


____________________________________________


* Former Justice specially assigned to the Superior Court.

1Upon application by Appellant, this Court consolidated the appeals at 1574
MDA 2018, 1575 MDA 2018, and 1580 MDA 2018.

2   The mortgages were in the amounts of $460,000 and $115,000.




                                           -2-
J-A16018-19


money advanced from SunTrust to Bogans paid Appellant’s mortgage with

EquiFirst in full.3    Neither Bogans nor Appellant “made any payments on

[SunTrust’s] mortgages since at least 2011.”           Id. at 2.   Consequently,

SunTrust instituted mortgage foreclosure proceedings against Bogans.

Although SunTrust had copies of the 2007 deed and the mortgages, SunTrust

learned that for reasons unknown, the original deed and mortgages were

never recorded and could not be located. SunTrust’s Amended Complaint,

1/23/17, at 3.

       On December 30, 2010, SunTrust commenced the instant action against

Appellant and Bogans, raising claims to quiet title and for breach of contract,

injunctive relief, and equitable subrogation.          See SunTrust’s Amended

Complaint, 1/23/17.        SunTrust requested that the trial court either:   (1)

compel Appellant and Bogans to execute replacement documents; or (2) direct

the Cumberland County Recorder of Deeds to accept and record photocopies.

The trial court stated: “This lengthy and convoluted litigation can be boiled

down to one simple question:             ‘Did [Appellant] execute the deed dated

February 8, 2007, transferring the . . . property to . . . Bogans?’” Trial Court

Opinion, 8/28/18, at 5. The trial court also observed that a divorce action had

commenced between Appellant and Bogans, and in the underlying civil action,



____________________________________________


3According to SunTrust, Bogans gave the excess proceeds from the loan to
Appellant. SunTrust’s Amended Complaint, 1/23/17, at 2.


                                           -3-
J-A16018-19


Appellant claimed to be victimized by Bogans.     Id.   Appellant “denied any

knowledge of the deed and/or mortgage[s],” averred “that the deed ‘was

conveyed fraudulently and under coercion,’” and alleged that SunTrust and

Bogans engaged in forgery and civil conspiracy. Id. at 2.

      The trial court explained that the instant litigation progressed

concomitantly with the divorce action “[o]ver . . . several years.” Trial Court

Opinion, 8/28/18, at 2.   Appellant “filed numerous motions, petitions, and

other pleadings,” which “[f]or the most part . . . reiterated the same theme,

i.e., her husband was a cad and she was victimized by him both emotionally

and financially.” Id. at 5. In September 2017, the court in the divorce action

awarded the Property to Appellant subject to SunTrust’s interest. Order &

Amended Findings of Fact, 5/22/18, at 3.

      The trial court conducted a hearing on May 4, 2018. SunTrust presented

the testimony of the following witnesses: Bogans; Linda Becker, who worked

for the title agent and was present at the 2007 closing; and Carolyn Kurtz,

who testified as a handwriting expert. Appellant testified in her defense. On

May 22nd, the trial court issued findings of fact and conclusions of law

determining that Appellant properly executed the deed and Bogans properly

executed the two mortgages with SunTrust. The court concluded that the

mortgages were valid and directed the Recorder of Deeds to accept for

recording photocopies of the deed and the two mortgages, retroactive to

February 8, 2007.


                                     -4-
J-A16018-19


       The same day, Appellant filed four motions seeking reconsideration and

various forms of relief. The trial court denied all, and on May 25th, for the

second time,4 directed the Prothonotary to decline any further filings from

Appellant without leave of court, except for a notice of appeal. Appellant filed

12 notices of appeal. The trial court did not order Appellant to file a Pa.R.A.P.

1925(b) statement “because, based on her history of filing countless rambling

petitions, motions, and other pleadings, [the court was] convinced it would be

fruitless.” Trial Court Opinion, 8/28/18, at 1.

       On   appeal,    Appellant     presents    thirteen   issues   for   our   review.

Appellant’s Brief at 1-2. In response, SunTrust argues that Appellant’s issues

are waived. SunTrust’s Brief at 15. SunTrust states:

             The Brief and Reproduced Record submitted by Appellant,
       [ ], do not comply with the Rules of Appellate Procedure. For
       example (but not exclusively), the factual statements in her Brief
       do not contain any references to the Reproduced Record.
       Additionally, [Appellant]’s Brief includes numerous factual
       assertions and legal arguments that are wholly irrelevant to the
       issues on appeal.

              Most importantly, however, [Appellant]’s Brief includes
       numerous issues and orders from the trial court below that are
       not part of this appeal (and, in one case, relates to an entirely
       different case). Furthermore, items 3 through 12 of [Appellant]’s
       Statement of Questions Involved (pages 1 and 2 of her Brief) are
       neither at issue in this appeal, nor in anyway relevant to this
       appeal.



____________________________________________


4 On February 23, 2018, the court issued an order prohibiting the Prothonotary
from accepting any filings from Appellant, absent specific authorization from
the court, until April 6, 2018.

                                           -5-
J-A16018-19


SunTrust’s Brief at 5.

      Upon review, we agree. In doing so, we recognize that “[t]he summary

of argument shall be a concise, but accurate, summary of the arguments

presented in support of the issues in the statement of questions involved.”

Pa.R.A.P. 2118.

      Further, Rule 2119 prescribes that the argument section of a brief:

             (a) General rule. The argument shall be divided into as
      many parts as there are questions to be argued; and shall have
      at the head of each part — in distinctive type or in type
      distinctively displayed--the particular point treated therein,
      followed by such discussion and citation of authorities as are
      deemed pertinent.

            (b) Citations of authorities. Citations of authorities in briefs
      shall be in accordance with Pa.R.A.P. 126 governing citations of
      authorities.

            (c) Reference to record. If reference is made to the
      pleadings, evidence, charge, opinion or order, or any other matter
      appearing in the record, the argument must set forth, in
      immediate connection therewith, or in a footnote thereto, a
      reference to the place in the record where the matter referred to
      appears (see Pa.R.A.P. 2132).

            (d) Synopsis of evidence. When the finding of, or the
      refusal to find, a fact is argued, the argument must contain a
      synopsis of all the evidence on the point, with a reference to the
      place in the record where the evidence may be found.

             (e) Statement of place of raising or preservation of issues.
      Where under the applicable law an issue is not reviewable on
      appeal unless raised or preserved below, the argument must set
      forth, in immediate connection therewith or in a footnote thereto,
      either a specific cross-reference to the page or pages of the
      statement of the case which set forth the information relating
      thereto as required by Pa.R.A.P. 2117(c), or substantially the
      same information.


                                      -6-
J-A16018-19


Pa.R.A.P. 2119(a)-(e).

      “Appellate arguments which fail to adhere to these rules may be

considered waived, and arguments which are not appropriately developed are

waived.     Arguments not appropriately developed include those where the

party has failed to cite any authority in support of a contention.” Karn v.

Quick & Reilly, 912 A.2d 329, 336 (Pa. Super. 2006) (citation omitted).

            [A]ppellate briefs and reproduced records must materially
      conform to the requirements of the Pennsylvania Rules of
      Appellate Procedure. Pa.R.A.P. 2101. This Court may quash or
      dismiss an appeal if the appellant fails to conform to the
      requirements set forth in the Pennsylvania Rules of Appellate
      Procedure. Although this Court is willing to liberally construe
      materials filed by a pro se litigant, pro se status confers no special
      benefit upon the appellant. To the contrary, any person choosing
      to represent himself in a legal proceeding must, to a reasonable
      extent, assume that his lack of expertise and legal training will be
      his undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284-1285 (Pa. Super. 2006) (citation

omitted).

      Here, Appellant’s    brief   includes   a   section   titled   “Statement   of

Argument,” which we construe as her summary of the argument.                   See

Pa.R.A.P. 2118. This section includes 28 sub-headings, each supported with

a short paragraph. Despite the trial court’s reference to Appellant’s “countless

rambling” filings, Appellant continues to deviate from the issue before us

(whether Appellant properly executed the February 8, 2007 deed), and makes

numerous conclusory statements without factual background, context, and

relevancy.    For example, Appellant asserts that her “[o]fficial marriage


                                      -7-
J-A16018-19


ceremony [with Bogans] . . . was held at residence on October, 2007.

Common-law marriage was ruled invalid,” and Bogans5 “has over $350,000 in

tax liens attached to [his] name and over $100,000 attached to the residence

at 1410 Wyeth Street, Dauphin County, Pennsylvania.” Appellant’s Brief at 2,

6.

        Likewise,   Appellant’s    24-page       argument   section   is   nonsensical.

Appellant expresses her grievances with Bogans, the majority of which, in

addition to lacking an explanatory context, are unrelated to the order from

which Appellant appealed, in which the trial court found that Appellant

properly executed the deed to the Property in Cumberland County.                   For

instance, Appellant states that Bogans “claimed ownership of the rental

property in Dauphin County [a]nd reignited the domestic abuse against

Appellant by contacting tenants, which caused tenant [sic] to refuse to pay

rental payments       . . .   and refuse move [sic]”; Appellant also states that

Bogans satisfied a mortgage on “property . . . in Philadelphia County . . .

to defeat equitable distribution.”             Appellant’s Brief at 13-15 (emphases

added).6     We also note that to the extent that a legal argument may be

____________________________________________


5   Appellant repeatedly refers to Bogans as “Absent Appellant.”

6 Appellant electronically-filed portions of her brief separately, and the
argument section of her brief is not paginated. Based on the pagination of
other parts of her brief, we designate the first page of her argument section
as Page 7.




                                           -8-
J-A16018-19


inferred, Appellant fails to cite proper authority.7

       In sum, we are unable to discern any meaningful legal argument on

appeal.    We therefore agree with SunTrust that Appellant has waived her

appellate issues, and consistent with Pa.R.A.P. 2101, conclude that the

substantial deficiencies in Appellant’s brief warrant dismissal of this appeal.

       Appeal dismissed. Case stricken from the June 25, 2019 argument list.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/17/2019




____________________________________________


7  For example, Appellant mentions the violation of the “statue [sic] of
limitations under Pa.RCP § 248 (sic).” Appellant’s Brief at 2. However,
Appellant does not otherwise discuss Rule 248, which does not address any
statute of limitations. See Pa.R.C.P. 248 (“The time prescribed by any rule of
civil procedure for the doing of any act may be extended or shortened by
written agreement of the parties or by order of court.”).


                                           -9-